DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0132506 ("Cheng") in view of U.S. Patent Publication No. 2018/0350856 ("Masagaki").
Regarding claim 1, Cheng discloses an image sensing device comprising: 
a pixel array including hybrid pixel groups that are arranged in rows and columns (array, Abstract, paragraph [0043]), each of the hybrid pixel groups (for example see Figs. 7, 11) including a plurality of color detection pixels (110a, Fig. 7, 10, 12-14, or 16) and a plurality of distance detection pixels (110b, Fig. 7, 10, 12-14, or 16), wherein each of the hybrid pixel groups (paragraph [0043]) further includes: 
first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16) disposed in the color detection pixels (110a can detect red, green, or blue, paragraph [0025]),  and configured to perform photoelectric conversion of light incident upon the color detection pixels (paragraph [0014]); 
second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16) disposed in the distance detection pixels (110b have phase detection function, paragraphs [0028], [0039]) and configured to perform photoelectric conversion of light incident upon the distance detection pixels (paragraph [0014]); 
first device isolation structures (120, 140, labeled in Fig. 3, see Figs. 10, 12-14, 16, paragraph [0020]) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); 
second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12-14, 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16); 
first microlenses (190A, Figs. 10, 12-14, 16) disposed over the first photoelectric conversion elements (110a, Figs. 10, or 16), and configured to allow incident light to be focused at the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); and 
a second microlens (190B, Figs. 10, 12-14, 16) disposed over the second photoelectric conversion elements (110b, Figs. 10, 12-14, or 16).
Cheng does not explicitly disclose that the second lens is configured to allow incident light to be focused at the second device isolation structures.
However, Masagaki discloses a lens (232, Figs. 24A-B or 37) is configured to allow incident light to be focused at the second device isolation structures (311, Fig. 24A-B, see paragraph [0227] or 311B, Fig. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to focus incident light on an isolation structure as disclosed by Masagaki in the pixel of Cheng in order to ensure sufficient light is received by both photodetectors and reduce the difference between the pixel signals.
Regarding claim 2, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses wherein: 
the first microlenses (190A, Figs. 7, 10, 11-12, 16) are disposed over the first photoelectric conversion elements (110a, Figs. 10, 12, or 16) in one-to-one correspondence (paragraph [0039]) with the first photoelectric conversion elements (110a, Figs. 10, 12, or 16).
Regarding claim 3, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses that the second microlens (190B, Figs. 7, 10, 11-12, 16) corresponds to a single microlens disposed to cover all of the second photoelectric conversion elements (110b, Figs. 10, 12, or 16, paragraph [0039]: “The at least one second lens 190B covers the phase detection units 110b”).
Regarding claim 8, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses that the second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) include a second device isolation structure (see example embodiment in Fig. 14) having a shorter length than those of the first device isolation structures (isolation structure between 110b can include only 120, Fig. 14 creating a shorter structure than those surrounding 110a).
Regarding claim 9, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Masagaki further discloses that at least one of the second photoelectric conversion elements (291-1, 291-2, Fig. 39A-D) has a bottom surface positioned lower than those of the second device isolation structures (311B, Fig. 39A-D, paragraph [0306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create short isolation structures as disclosed by Masagaki in the pixel of Cheng in order to ease manufacturing and create less damage to the semiconductor substrate.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2021/0006756 ("Sato").
Regarding claim 4, Cheng in view of Masagaki discloses the image sensing device according to claim 1, and Cheng further discloses: 
color filters (RGB, Figs. 10, 12, 15, or 16) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12, or 16) and the first microlenses (190A, Figs. 7, 10, 11-12, 16, see paragraph [0039]: “The color filters R, G and B at least cover the image sensing units 110a”); and at least one [transparent] transmission layer (W, Fig. 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12, or 16) and the second microlens (190B, Figs. 7, 10, 11-12, 16).
Cheng in view of Masagaki does not disclose that the transmission layer is an infrared (IR) transmission layer.
However, Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18) disposed between the second photoelectric conversion elements (partial view does not show the photoelectric conversion elements, but described in paragraph [0187] as phase detection pixels, see also Fig. 17) and the second microlens (41A, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in view of Masagaki in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Regarding claim 5, Cheng in view of Masagaki further in view of Sato discloses the image sensing device according to claim 4, and Cheng further discloses: 
a grid structure (160, Figs. 10, 12-14, or 16) disposed between the color filters (RGB, Figs. 10, 12-14, or 16) included in the color detection pixels (110a, Figs. 10, 12-14, or 16) and not included in the distance detection pixels (160 is not included between 110b pixels, Figs. 10, 12-14, or 16), the grid structure configured to prevent crosstalk from occurring between the color filters (160 is a shield layer and therefore prevents crosstalk, paragraph [0022]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2021/0120198 ("Kim").
Regarding claim 6, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the plurality of color detection pixels includes: first to third color detection pixels, each of the first to third color detection pixels arranged in a (2x2) array structure including two columns and two rows.
However, Kim discloses a plurality of color detection pixels (pixels within SIPX_B, SIPX_G, SIPX_R, Fig. 13) includes: first to third color detection pixels (RGB, Fig. 13), each of the first to third color detection pixels arranged in a (2x2) array structure including two columns and two rows (each pixel SIPX_B, SIPX_G, SIPX_R, Fig. 13 has four subpixels IPX1-IPX4 arranged in a 2x2 array).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange each of the first to third color detection pixels in a 2x2 array as disclosed by Kim in the device of Cheng in view of Masagaki in order to improve the readout speed as well as the noise performance by essentially creating larger color detection pixels. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2019/0019835 ("Tanaka").
Regarding claim 7, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the distance detection pixels are arranged in a (2x2) array structure including two columns and two rows.
However, Tanaka discloses distance detection pixels (2A, Fig. 22, paragraph [0172]) are arranged in a (2x2) array structure including two columns and two rows (Fig. 22, paragraph [0178]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the distance detection pixels in a 2x2 array structure as disclosed by Tanaka in the device of Cheng in view of Masagaki in order to improve the readout speed as well as the noise performance by essentially creating a large distance detection pixel. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Masagaki further in view of U.S. Patent Publication No. 2020/0273892 ("Perkins").
Regarding claim 10, Cheng in view of Masagaki discloses the image sensing device according to claim 1, but does not explicitly disclose that the second device isolation structures include material that reflects light.
However, Perkins discloses isolation structures (208-2, Figs. 10A, 12A, 14A) include material that reflects light (208-2 reflects incident light, paragraph [0085], there it inherently includes material that reflects light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the isolation structure be reflective as disclosed by Perkins in the device of Cheng in view of Masagaki in order to improve sensitivity by redirecting the light and increasing the path length of the incident light.  
Claims 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato.
Regarding claim 11, Cheng discloses an image sensing device comprising: 
a substrate (100a, Figs. 10, 12-14, or 16) including a color detection region (region where 110a is located, Figs. 10, 12-14, or 16) and a distance detection region (regions where 110b is located, Figs. 10, 12-14, or 16); 
first photoelectric conversion elements (110a, Figs. 10, 12, or 16) disposed in the color detection pixels (110a can detect red, green, or blue, paragraph [0025]), and configured to perform photoelectric conversion of light incident upon the color detection pixels (paragraph [0014]); 
second photoelectric conversion elements (110b, Figs. 10, 12, or 16) disposed in the distance detection pixels (110b have phase detection function, paragraphs [0028], [0039]) and configured to perform photoelectric conversion of light incident upon the distance detection pixels (paragraph [0014]); 
first device isolation structures (120, 140, labeled in Fig. 3, see Figs. 10, 12, 16, paragraph [0020]) disposed between the first photoelectric conversion elements (110a, Figs. 10, 12, or 16); 
second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) disposed between the second photoelectric conversion elements (110b, Figs. 10, 12, or 16);  
color filters (R or B, Figs. 10, 12-14, or RGB, Fig. 16) disposed over the first photoelectric conversion elements (110a, Figs. 10, 12-14, or 16); 
at least one transmission layer (W, Fig. 16) disposed over the second photoelectric conversion elements (110b, Fig. 16) to allow transmission of light to reach the second photoelectric conversion elements (paragraphs [0040]-[0041]); 
a grid structure (160, Figs. 10, 12-14, or 16) disposed between the color filters (Figs. 10, 12-14, or 16) and configured to prevent crosstalk from occurring between the color filters (160 is a shield layer and therefore prevents crosstalk, paragraph [0022]); 
first microlenses (190A, Figs. 10, 12-14, 16) disposed over the color filters; and 
a second microlens (190B, Figs. 10, 12-14, 16) disposed over the at least one [transparent] transmission layer (W, Fig. 16).
Cheng does not disclose that the transparent layer is an infrared (IR) transmission layer to allow transmission of IR light.
However, Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18) disposed over the second photoelectric conversion elements (partial view does not show the photoelectric conversion elements, but described in paragraph [0187] as phase detection pixels, see also Fig. 17) to allow transmission of IR light (paragraph [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Regarding claim 12, Cheng in view of Sato discloses the image sensing device according to claim 11, and Cheng further discloses: the first microlenses (190A, Figs. 10, 12-14, 16) are disposed over the color filters (color filters over 110a, Figs. 10, 12, or 16) in one-to-one correspondence  (paragraph [0039]) with the color filters (color filters over 110a, Figs. 10, 12, or 16).
Regarding claim 13, Cheng in view of Sato discloses the image sensing device according to claim 11, and Cheng discloses that the second microlens (190B, Figs. 10, 12-14, 16) corresponds to a single microlens disposed to cover the at least one [transparent] transmission layer (W, Fig. 16).  Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an infrared transmission layer as disclosed by Sato in the device of Cheng in order to in order to obtain an image sensor with visible and infrared light sensitivity as well as depth sensing capabilities in an integrated, low-cost manner.
Regarding claim 14, Cheng in view of Sato discloses the image sensing device according to claim 11, and Cheng further discloses that the second device isolation structures (120, 140, between 110b, labeled in Fig. 3, see Figs. 10, 12, 16) include a second device isolation structure (see example embodiment in Fig. 14) having a shorter length than those of the first device isolation structures (isolation structure between 110b can include only 120, Fig. 14 creating a shorter structure than those surrounding 110a).
Regarding claim 18, Cheng in view of Sato discloses the image sensing device according to claim 11, and Cheng further discloses no grid structure (Fig. 16) is disposed in the transmission layer (W, Fig. 16).   Sato discloses at least one infrared (IR) transmission layer (30IR, Fig. 18).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato further in view of Masagaki.
Regarding claim 15, Cheng in view of Sato discloses the image sensing device according to claim 11, but does not explicitly disclose that at least one of the second photoelectric conversion elements extends to be located lower than the second device isolation structures.
However, Masagaki discloses that at least one of the second photoelectric conversion elements (291-1, 291-2, Fig. 39A-D) has a bottom surface positioned lower (Fig. 39A-D ) than those of the second device isolation structures (311B, Fig. 39A-D, paragraph [0306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create short isolation structures as disclosed by Masagaki in the pixel of Cheng in view of Sato in order to ease manufacturing and create less damage to the semiconductor substrate.
Regarding claim 16, Cheng in view of Sato discloses the image sensing device according to claim 11, but does not explicitly disclose that at least one of the second device isolation structures has a length such that light reflected by the second device isolation structure is received by the second photoelectric conversion elements and converted by the second photoelectric conversion elements.
However, Masagaki discloses at least one of the second device isolation structures  (311B, Fig. 37) has a length (paragraph [0298]) such that light reflected by the second device isolation structure (311B, Fig. 37) is received by the second photoelectric conversion elements (291-1, 291-2, Fig. 37) and converted by the second photoelectric conversion elements (291-1, 291-2, Fig. 37, paragraph [0298]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a length of the isolation structure such that light is received by the second photoelectric conversion elements as disclosed by Masagaki in the pixel of Cheng in view of Sato in order to ensure light is diffracted and divided to enter both photoelectric conversion elements and therefore suppress loss of sensitivity.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Sato further in view of Perkins.
Regarding claim 17, Cheng in view of Sato discloses the image sensing device according to claim 11, but does not explicitly disclose that the second device isolation structures include material that reflects light.
However, Perkins discloses isolation structures (208-2, Figs. 10A, 12A, 14A) include material that reflects light (208-2 reflects incident light, paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the isolation structure be reflective as disclosed by Perkins in the device of Cheng in view of Sato in order to improve sensitivity by redirecting the light and increasing the path length of the incident light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878